DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: SWITCHING OF COLOR SPACES, COLOR SAMPLING RATES AND/OR BIT DEPTHS BY ENCODER AND DECODER SYSTEMS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-mfo-Lisp.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,681,375 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of the instant application are similarly recited in the cited patented document.

Representative claim 1 of cited Patent No 10,681,375 calls for similar limitations. In fact, claim 1 of Patent No 10,681,375 also calls for performing rate-distortion analysis to evaluate at least one of multiple options for a given unit of the at least some units of the video, wherein the multiple options are the color spaces, the color sampling rates, or the bit depths, or combinations thereof; and selecting one of the multiple options depending on results of the rate- distortion analysis; setting a flag value for the given unit. 
When comparing claim 35 of the instant application and claim 1 of cited Patent No 10,681,375 it is clear that each and every limitation of claims 35, 43 and 49 of the instant application are included in claims 1-13 of the cited patent.

Dependent claims 36-42, 44-48 and 50-54 are rejected by dependency from claim 35, 43 and 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 


Claim(s) 35, 38, 40, 42-44, 47, 49-50 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marpe et al., (US 2009/0168894) in view of Tourapis et al., (US 2014/0072057).

Regarding claim 35: Marpe teaches a computer system comprising one or more processors and memory, wherein the computer system implements a video encoder configured to perform operations comprising:
encoding video in a sequence [¶0013 teaches: The encoding techniques described above can generally be used for both still images and moving picture], including: 
switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, 
the color spaces including an RGB-type color space and a YCoCg color space [¶0047 teaches: switching between a primary (e.g. RGB) and a secondary (e.g. YCoCg) color-space];
setting a flag value for a given unit of the units of the video [¶0047 teaches: The encoder's choice may be signaled to a corresponding decoder by means of a macro-block-based flag.], the flag value indicating a selection between the RGB-type color space and the [¶0054 teaches: an example for a conversion of a nearly gray signal from the RGB-color-space to the YCoCg-color-space]; entropy coding the flag value using context-adaptive binary arithmetic coding [¶0065 teaches: When introducing such an additional flag as proposed before to signal whether the color-space transformation is to be performed for a macro-block in question or not, further bit rate can be saved by entropy encoding this introduced flag].
However, it does not appear that Marpe explicitly teaches selectively performing deblock filtering of previously reconstructed content according to one or more rules, including adjusting strength of the deblock filtering depending on whether primary components of two adjacent blocks have non-zero residual values. 
In a related field of endeavor, Tourapis teaches selectively performing deblock filtering of previously reconstructed content according to one or more rules [¶0004 teaches: Deblocking filters have commonly analyzed information about a region or block that has been coded], including adjusting strength of the deblock filtering depending on whether primary components of two adjacent blocks have non-zero residual values [¶0004 teaches: (iii) the presence of residual data].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tourapis’ teaching of adjusting strength of the deblock filtering into Marpe’s video encoder for the benefit, as taught by Tourapis, of reducing coding artifacts and improving video quality. [Tourapis, Abstract]
In addition, Marpe teaches outputting encoded data in a bitstream, the encoded data including one or more signals indicating how the color spaces, the color sampling rates and/or the bit depths switch between the at least some units of the video within the sequence [¶0064 teaches: The inventive encoder 200 may furthermore be operative to incorporate transformation information indicating a desired transformation for a given picture block to the bit stream also having the information on the picture blocks.], wherein the one or more signals include the flag value for the given unit [¶0065 teaches: such an additional flag as proposed before to signal whether the color-space transformation is to be performed for a macro-block in question].

Regarding claim 38: the essence of the claim is taught above in the rejection of claim 35. 
In addition, Marpe teaches wherein the units of the video are coding units of a given picture of the sequence [¶0006 teaches: a single picture block 12 I is magnified in FIG. 7, wherein the subdivision of the picture block 121 into an 8x8 matrix shows the single pixel elements building the macro-block 121].

Regarding claim 40: the essence of the claim is taught above in the rejection of claim 35. 
In addition, Marpe teaches wherein the switching includes performing color space conversion operations between the RGB-type color space and the YCoCg color space for the given unit [¶0054 teaches: an example for a conversion of a nearly gray signal from the RGB-color-space to the YCoCg-color-space].

Regarding claim 42: the essence of the claim is taught above in the rejection of claim 40. 
[¶0060 teaches: adapt the color representation to the characteristics of the given prediction residual signal on a macro-block by macro-block (picture-block by picture-block) basis].

Regarding claim 43: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 35. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 35 applies equally to this claim.

Regarding claim 44: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 38. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 38 applies equally to this claim.

Regarding claim 47: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 40. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 40 applies equally to this claim.


Regarding claim 49: the claim is merely non-transitory computer-readable media having stored thereon the decoder of claim 43. Marpe teaches a non-transitory computer readable media [Another embodiment may have a computer program for performing, when running on a computer, Marpe ¶0022]. Therefore, the rejection of claim 43 applies equally to this claim.

Regarding claim 50: the claim is merely non-transitory computer-readable media having stored thereon the decoder of claim 44. Marpe teaches a non-transitory computer readable media [Another embodiment may have a computer program for performing, when running on a computer, Marpe ¶0022]. Therefore, the rejection of claim 44 applies equally to this claim.

Regarding claim 53: the claim is merely non-transitory computer-readable media having stored thereon the decoder of claim 47. Marpe teaches a non-transitory computer readable media [Another embodiment may have a computer program for performing, when running on a computer, Marpe ¶0022]. Therefore, the rejection of claim 47 applies equally to this claim.


Claims 37, 46 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marpe modified by Tourapis et al., and in view of MacInnis et al., (US 2014/0092960).

Regarding claim 37: the essence of the claim is taught above in the rejection of claim 35. 
However, it does not appear that Marpe modified by Tourapis explicitly teaches wherein the flag value is signaled as part of a syntax structure for the given unit when there are residual values for the given unit.
In a related field of endeavor, MacInnis teaches wherein the flag value is signaled as part of a syntax structure for the given unit when there are residual values for the given unit [¶0397 teaches: If the convert_rgb flag is equal to 1 in the current PPS (i.e. syntax structure), the decoder performs color-space conversion from YCoCg to RGB.].
[MacInnis, ¶0003]

Regarding claim 46: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 37. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 37 applies equally to this claim.

Regarding claim 52: the claim is merely non-transitory computer-readable media having stored thereon the decoder of claim 46. Marpe teaches a non-transitory computer readable media [Another embodiment may have a computer program for performing, when running on a computer, Marpe ¶0022]. Therefore, the rejection of claim 46 applies equally to this claim.



Claims 39, 41, 45 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marpe modified by Tourapis et al., and in view of Ohnishi et al., (US 2011/0262037).

Regarding claim 39: the essence of the claim is taught above in the rejection of claim 35. 

In a related field of endeavor, Ohnishi teaches wherein different color components of the given unit have different bit depths [¶0038 teaches: When the input image signal 200 is a color-image signal composed of a plurality of components, such as RGB, each component may be converted into a component signal of another color space after M bits increase of the bit depth of each pixel is done for each component].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohnishi’s teaching of different color components with different bit depths into Marpe modified by Tourapis’ video encoder for the benefit, as taught by Ohnishi, of improvements in image processing techniques. [Ohnishi, ¶0003]

Regarding claim 41: the essence of the claim is taught above in the rejection of claim 40. 
However, it does not appear that Marpe modified by Tourapis explicitly teaches wherein the switching further includes performing right shift operations on at least some results of the color space conversion operations.
In a related field of endeavor, Ohnishi teaches wherein the switching further includes performing right shift operations on at least some results of the color space conversion operations [¶0071 teaches: if the pixel bit depth N is 8 bits after conversion, and even "d" is slightly larger than 256, 1 bit or more bits shifts to the right].
The motivation is the same as for claim 39. [See teaching above.]

Regarding claim 45: the claim is merely a video decoder system operating to perform the inverse of the encoder of claim 39. Marpe teaches a decoder [FIG.1 shows an inventive decoder 100, Marpe ¶0040]. Therefore, the rejection of claim 39 applies equally to this claim.

Regarding claim 51: the claim is merely non-transitory computer-readable media having stored thereon the decoder of claim 45. Marpe teaches a non-transitory computer readable media [Another embodiment may have a computer program for performing, when running on a computer, Marpe ¶0022]. Therefore, the rejection of claim 45 applies equally to this claim.

Allowable Subject Matter
Claims 36, 48 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular: Tourapis (US 2014/0355897) teaches adaptive color space transforming;
Kim et al., (US 2014/0376611) teaches adaptive color transforms for video coding;
Deshpande et al., (US 2014/0301478) teaches video compression with color bit depth scaling; 
Kottke (US 2013/0083855)teaches adaptive color space selection for high quality video compression; and
Sun (US 2005/0259730) teaches video coding with residual color conversion using reversible YCoCg.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/MARNIE A MATT/Primary Examiner, Art Unit 2485